August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   RICARDO G. CEDILLO, JASON C. ZEHNER, J. RUSSELL DAVIS AND
          DAVIS, CEDILLO & MENDOZA, INC., Appellants

NO. 14-15-00101-CV                          V.

            IMMOBILIERE JEUNESS ESTABLISHMENT, Appellee
                  ________________________________

       This cause, an appeal from the order denying the motion to compel
arbitration of appellants Ricardo G. Cedillo, Jason C. Zehner, J. Russell Davis and
Davis, Cedillo & Mendoza, Inc., signed February 2, 2015, was heard on the
transcript of the record. We have inspected the record and find error in the order
denying the motion to compel arbitration. We therefore REVERSE and
REMAND the order of the court below for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Immobiliere Jeuness Establishment.

      We further order this decision certified below for observance.